Case 3:17-cv-14168-RHC-RSW ECF No. 33, PagelD.126 Filed 02/24/21 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Gregory Lynn, et al. Case No. 17-14168

Plaintiff, Honorable Judge Robert Cleland
v.
City of Detroit

Defendant.

 

PLAINTIFF GREGORY LYNN’S MOTION FOR 60 DAYS TO RETAIN COUNSEL

Plaintiff Gregory Lynn, pro se, requests 60 days to retain counsel for representation in

Case #17-14168. In support of this motion, Plaintiff states:

1. Plaintiff has made good faith efforts to retain counsel, however due to Covid-19,
locating an attorney who specializes in qui tam cases and who is taking on new cases
during this time has proven to be fairly difficult.

2. Furthermore, any prospective counsel would require a considerable amount of time to
review Plaintiff's file to make a decision on accepting Plaintiff's case, much more
than the 30 days that the Defendant, City of Detroit has agreed to.

3. On February 19, 2021 Plaintiff contacted counsel for Defendant to seek their
concurrence in the relief requested.

4. Defendant’s counsel opposes the request.
Case 3:17-cv-14168-RHC-RSW ECF No. 33, PagelD.127 Filed 02/24/21 Page 2 of 2

WHEREFORE, for the foregoing reasons, Plaintiff Gregory Lynn requests 60 days to

retain counsel.

Respectfully submitted,

Gregory L

1749 Lexington Drive
Troy, MI 48084
(313) 801-3656

Date: February 24, 2021

CERTIFICATE OF SERVICE
I certify that the foregoing was served on defendant’s counsel via U.S. Mail on
February 24, 2021.

Respectfully submitted,

ft

Ok

Gregory VU

1749 Lexington Drive
Troy, MI 48084
(313) 801-3656

Date: February 24, 2021
